Motion to resettle order of February twenty-third granted, and the words “ or was not ” struck out, and the order is resettled to conform to the language of the decision. The words struck out were included in the order through inadvertence and the order did not conform to the decision. The stipulation between the parties settled the entire matter, recognizing in effect that Broslin and Zvirblis were the same person. It became necessary to make proof and obtain a judicial determination of the fact merely for the purpose of obtaining title insurance. There was no purpose to reopen to a new litigation the question once settled and agreed upon. The formal evidence may be presented by Richmond County Building and Mutual Loan Association on notice to the other interested parties who are at liberty to supplement the proof if it becomes necessary. If the evidence is sufficient the court wifi make a finding upon which a judicial determination may be entered. This will overcome the sole objection the appellant, Richmond County Building and Mutual Loan Association, had to carrying out the terms of the stipulation. No other party was aggrieved. Present — Lazansky, P. J., Young, Kapper, Hagarty and Davis, JJ. [See ante, p. 700.]